 Case 1:19-mc-02303-LDH Document 1-4 Filed 09/09/19 Page 1 of 9 PageID #: 32
                                                                                           FILED
                                                                                                  OFFK
                                                                                       IN CLERK'S OFFICE
                                                                                   US DISTRICT
                                                                                          "RICT COURT E
                                                                                                      E.D.N.Y.


Christine N. Walz                                                                  *     SEP 0 9 2019       *
HOLLAND & KNIGHT LLP
31 West 52nd Street                                                                 BROOKLYN OFFICE
New York, New York 10019
Tel: (212) 513-3200
Fax:(212)385-9010
Counselfor Non-Party BrendanJ. Sullivan

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



IRA KLEIMAN, as the personal representative
of the Estate of David Kleiman, and

W&K INFO DEFENSE
RESEARCH, LLC
       Plaintiffs,                                         DeARCY HALL, J.
                                                              Main Action Pending in the
                                                              United States District Court for the
                                                              Southern District of Florida
                                                              Case No. 9:18-cv-80176-BB
CRAIG WRIGHT
       Defendant


                        MEMORANDUM OF LAW IN SUPPORT OF
                         NON-PARTY BRENDAN J. SULLIVAN'S
                              MOTION TO QUASH SUBPOENA

       Non-party and journalist Brendan J. Sullivan, by undersigned counsel and pursuant to

Federal Rules of Civil Procedure 45(d)(3), respectfully requests the issuance of an orderquashing

a subpoena adtestificandum and duces tecum to testify at a deposition and produce documents,
which seeks testimony and unpublished documents that are protected from compelled disclosure
by the privileges granted journalists to protect their newsgathering information and materials.
These protections are specifically intended to guard against the unfettered access that Plaintiffs Ira
Kleiman, as the personal representative of the Estate of David Kleiman and W&K Info Defense
Research, LLC. ("Plaintiffs") seek inorder tosift through non-published information inanattempt
 Case 1:19-mc-02303-LDH Document 1-4 Filed 09/09/19 Page 2 of 9 PageID #: 33



to find something, yet unidentified, to assist their case. For the following reasons, Brendan

Sullivan's motion should be granted and the subpoena should be quashed in its entirety.

                                        BACKGROUND

       Brendan Sullivan is a journalist based in New York whose reporting has focused on

technology and cryptocurrency. See Sullivan Decl. at ^ 2. His work has been published in a

number of outlets, including Esquire, Vice, Interview and Modern Consensus, an online news site

whose mission is to cover the technology, people, and culture ofthe cryptocurrency and blockchain

world. Id.   In this capacity, Mr. Sullivan has covered the pending litigation initiated by Ira

Kleiman, as the personal representative of the Estate of David Kleiman, along with W&K Info

Defense Research, LLC, against Craig Wright. Id.

       On August 26, 2019, Mr. Sullivan published an article on Modern Consensus titled "First

interview with Craig Wright after judge orders him to pay $5 billion in bitcoin" (the "Article").

Id. at H3. The article contains Craig Wright's reaction to the Southern District of Florida court's

decision ordering him to pay $5 billion in bitcoin and his statements regarding his bitcoin

ownership.

       The next day, Plaintiffs served Mr. Sullivan with a subpoena that commands the

appearance of Mr. Sullivan for a deposition on September 10, 2019, and calls for a broad

productionof documents from Mr. Sullivan, including:

       1)      Copies of emails, communications, and documents between Mr. Sullivan
               and Craig Wright;

       2)      Copies of recordings, notes, or other records made of any interview or
               meeting with Craig Wright;

       3)      All drafts of Mr. Sullivan's Article; and

       4)      All communications and documents related to the publication of and
               interview resulting in the Article.
     Case 1:19-mc-02303-LDH Document 1-4 Filed 09/09/19 Page 3 of 9 PageID #: 34



         See Sullivan Decl. at %5. The specific scope ofthe testimony to be elicited in the deposition

is not set forth in the subpoena.1

                                            ARGUMENT


I.       THE SUBPOENA SEEKS TO COMPEL TESTIMONY IN VIOLATION OF THE
         FIRST AMENDMENT AND OTHER FEDERAL AND STATE LAWS.

         Fed. R. Civ. P. 45(c)(3)(A) provides that "on timely motion, the court for the district where

compliance is required must quash or modify a subpoena that...requires disclosure of privileged

or other protected matter, if no exception or waiver applies."

         A.     Journalistic Materials Are Protected Against Compelled Disclosure.

         The documents and testimony sought are privileged under the First Amendment, which

preserves the news media's unfettered right to gather the news and control its own editorial

decisions, free from civil litigants' fishing expeditions into the unpublished files of a news

organization. Indeed, the United States Supreme Court has expressly recognized that the editorial

and newsgatheringprocesses ofthe media are protectedby the First Amendment because "without

some protection for seeking out the news, freedom of the press could be eviscerated." Branzburg

v. Hayes, 408 U.S. 665,691 (1972); Herbert v. Lando, 441 U.S. 153,174 (1979) ("There is no law

that subjects the editorial process to private or official examination merely to satisfy curiosity or

to serve some general end such as the public interest; and if there were, it would not survive

constitutional scrutiny as the First Amendment is presently construed.").

         The Second Circuit has consistently recognized that "the pivotal function of reporters to

collect information for public dissemination" and "the paramount public interest in the



1On September 5, 2019, counsel for Mr. Sullivan sent a letter objecting to the subpoena in its
entirety. Counsel for Mr. Sullivan and Plaintiffs conferred to determine whether the issue could
be resolved without the Court's intervention. No resolution was reached.
  Case 1:19-mc-02303-LDH Document 1-4 Filed 09/09/19 Page 4 of 9 PageID #: 35



maintenance of a vigorous, aggressive and independent press capable of participating in robust,

unfettered debate over controversial matters" require protection ofthe ability of the press to freely

collect, edit, and publish news, unhampered by subpoenas seeking their newsgathering materials:

        If the parties to any lawsuit were free to subpoena the press at will, it would likely
        become standard operating procedure for those litigating against an entity that had
        been the subject of press attention to sift through press files in search ofinformation
        supporting their claims. The resulting wholesale exposure of press files to litigant
        scrutiny would burden the press with heavy costs of subpoena compliance, and
        could otherwise impair its ability to perform its duties .... Incentives would also
        arise for press entities to clean out files containing potentially valuable information
        .... And permitting litigants unrestricted, court-enforced access to journalistic
        sources would risk the symbolic harm of making journalists appear to be an
        investigative arm of the judicial system, the government, or private parties.

Gonzales v. NBC, Inc., 194 F.3d 29, 35 (2d Cir. 1999). See also Lonegan v. Hasty, No. CV04-

2743(NG)(VVP), 2008 WL 41445, at *2 (E.D.N.Y. 2008) ("[R]eady access by litigants to

reporters and their resource materials intrudes on newsgathering and editorial processes, and thus

interferes with the free low [sic] of informationto the public."); Giuffre v. Maxwell, 221 F. Supp.

3d 472,477 (S.D.N.Y. 2016)("The Privilege therefore protects 'the independence ofthe press and

the need to allow the press to publish freely on topics of public interest without harassment and

scrutiny by litigants seeking to conduct 'fishing expeditions' into [unpublished] materials in the

hope that some relevant information may turn up.'").2
         Although the federal privilege against compelled disclosure ofnewsgathering information

is qualified, "Gonzales makes clear that requiring the press to surrender materials gathered in the



2The subpoena in this case was issued by the U.S. District Court for the Southern District of Florida, but calls for
compliance inthe Eastern District ofNew York. The laws protecting the documents that are sought are similar in the
Second Circuit, Eleventh Circuit, state of New York, and state of Florida. The Court need not decide which law
governs in order togrant Mr. Sullivan's motion. Compare N.Y. Civ. Rights Law §79-h (McKinney), Fla. Stat. Ann.
§ 90.5015, and Castleberry v. Camden Cty., No. 2:16-CV-128, 2019 WL 2106076, at *5 (S.D. Ga. May 14, 2019).
See also Gubarev v. BuzzFeed, Inc., No. l:17-CV-60426, 2017 WL 6547898, at *2 (S.D. Fla. Dec. 21, 2017)(noting
that "it is not necessary for the Court to engage ina choice oflaw analysis at this juncture" inaddressing a motion to
compel confidential documents under thereporters' privilege).
 Case 1:19-mc-02303-LDH Document 1-4 Filed 09/09/19 Page 5 of 9 PageID #: 36



course of doing its job is not to be done lightly." UnitedStates v. Grant,No. 04 Cr. 207,2004 U.S.

Dist. LEXIS 28176, at *8-*9, 35 Media L. Rep. 2495 (S.D.N.Y. Nov. 18, 2004). The burden of

overcoming privilege rests squarely on the party seeking disclosure. Gonzales, 194 F.3d at 36; von

Bulow by Auersperg v. vonBulow, 811 F.2d 136, 141 (2d Cir. 1987).

       A court may not order a journalist to disclose confidential information unless the party

seeking disclosure has made "a clear and specific showing that the information is: (1) highly

material and relevant, (2) necessary or critical to the maintenance of the claim, and (3) not

obtainable from other available sources." Gonzales, 194 F.3d at 31. Where non-confidential

material is involved, disclosure shall not be compelled unless the party seeking disclosure

establishes that the information sought is (1) "of likely relevance to a significant issue in the case"

and (2) "not reasonably obtainable from other available sources." Gonzales, 194 F.3d at 36. The

party seeking disclosure must demonstrate a "particularizedneed" for the information sought, and

that need should be balanced against the public interest in a free press, with disclosure compelled

only where that public interest is outweighed. Sikelianos v. City ofNew York (In re Subpoena

Directedto the AP), No. 05 Civ. 7673,2008 WL 2465120,at *1 (S.D.N.Y. June 18,2008); Grant,

2004 U.S. Dist. LEXIS 28176, at *1, *6.

        B.     The Subpoena Seeks Materials and Testimony That Are Protected by the
               Journalists' Privilege.

        The Subpoena broadly seeks production of communications between Mr. Sullivan andthe

defendant in the underlying litigation, Craig Wright; copies of unpublished materials, including

copies of recordings, notes, or other records made of any interview or meeting with Craig Wright;

and drafts of Mr. Sullivan's August 26, 2019 article regarding Craig Wright. See Sullivan Dec,

Ex. B. The Subpoena also compels Mr. Sullivan's testimony regarding his interviews with Craig

. Wright. Id. The specific scope of the testimony to be elicited is not set forth in the subpoena. Id.
 Case 1:19-mc-02303-LDH Document 1-4 Filed 09/09/19 Page 6 of 9 PageID #: 37



       These types of communications, documents, and testimony fall squarely within the

journalists' privilege, and requests to compel disclosure of such materials and information are

routinely denied. See In re NBC (Krase v. Graco Children Products, Inc.), 79 F.3d 346, 351 (2d

Cir. 1996) (quashing subpoena seeking outtakes); Giuffre, 221 F. Supp. 3d at 477 (quashing

subpoena seeking journalist's testimony and all documents reflecting communications with her

sources); Grant, 2004 U.S. Dist. LEXIS 28176, at *9 (quashing subpoena for video outtakes of

MTV program); Carter v. City ofNew York, No. 02 Civ. 8755,2004 WL 193142, at *2, (S.D.N.Y.

Feb. 2,2004) (quashing subpoena for video of event and deposition testimony of reporter).

       Because the materials and testimony clearly fall within the privilege, they are protected

from disclosure unless Plaintiffs can show the information is "of likely relevance to a significant

issue in the case" and "not reasonably obtainable from other available sources." As set forth below,

they cannot do so.

       C.      Plaintiffs Cannot Overcome the Journalists' Privilege.

       To overcome the qualified privilege in this case, Plaintiffs must demonstrate that the

materials and testimony sought are (1) "of likely relevance to a significant issue in the case" and

(2) "not reasonably obtainable from other available sources." Gonzales, 194 F.3d at 31. In doing

so, Plaintiffs must demonstrate a "particularized need" for the information sought, and that need

shouldbe balanced againstthe publicinterest in a freepress, withdisclosure compelled onlywhere

thatpublic interest is outweighed. Sikelianos v. City ofNew York (In reSubpoena Directed to the

AP), No. 05 Civ. 7673,2008 WL 2465120, at *1 (S.D.N.Y. June 18,2008); Grant, 2004 U.S. Dist.

LEXIS 28176, at *1,*6.

       Any possible relevance of the material sought must be balanced against the public interest

in a free press. Where the public interest in a free press outweighs the Plaintiffs' interest in
  Case 1:19-mc-02303-LDH Document 1-4 Filed 09/09/19 Page 7 of 9 PageID #: 38



obtaining the information, disclosure will not be compelled. See, e.g., Grant, 2004 U.S. Dist.

LEXIS 28176 at *6 ("Applying the Gonzales standard to this case... requires balancing the likely

relevance of the material sought and its availability from alternative sources against the public

interest in a free press."). Plaintiffs have not articulated how Mr. Sullivan's newsgathering

materials might be relevant to the underlying litigation, but based on the broad sweep ofdocuments

implicated in the subpoena, it is likely Plaintiffs themselves do not know how, ifat all, the materials

are relevant. Thus, Plaintiffs cannot meet their burden of showing the likely relevance of the

materials and information to their case.

        Furthermore, Plaintiffs cannot demonstrate that the materials they seek are not reasonably

obtainable from other available sources.           First and foremost, Plaintiffs can seek information

regarding Craig Wright's statements from Craig Wright himself or from non-journalists with

whom Craig Wrighthasspokenoverthe past six years. Plaintiffs canadditionally seekinformation

regarding Craig Wright's bitcoin ownership from Australian tax records orother financial records.

Additionally, Plaintiffs can seekthe same information contained in Mr. Sullivan's article from a

video published on MetaNet TV containing a livestreamed interview with Craig Wright in which

he makes statements similar to those reported by Mr. Sullivan - but with even more detail than

reported by Mr. Sullivan.3
        Additionally, Plaintiffs need only submit an affidavit from Mr. Sullivan authenticating a

copy of his article and stating the copy "truly and accurately reflects the observations and facts
contained therein," which is admissible in Florida courts in lieu of a journalist's deposition

testimony regarding the same. See McCarty v. Bankers Ins. Co., Inc., 195 F.R.D. 39, 27 Media L.
Rep. 1051 (N.D. Fla. 1998) (citing F.S.A. §90.5015 and referencing the self-authenticating articles


3This video is available on Meta TV's Website at https://metanet.id/livestream-august-2019-craig-wright/.

                                                        7
 Case 1:19-mc-02303-LDH Document 1-4 Filed 09/09/19 Page 8 of 9 PageID #: 39



published by journalists). The Sullivan Declaration filed with this Motion meets these

requirements.

       Mr. Sullivan, a stranger to this suit, has no personal knowledge to impart that could assist

this case.   Instead, his testimony and records are being sought solely because Mr. Sullivan

conducted an interview with Craig Wright, in which he discussed the bitcoin that he owned and

controlled. Plaintiffs have no basis for seeking information from Mr. Sullivan aside from a desire

to sift through Mr. Sullivan's newsgathering materials in the hopes of finding something relevant

to their claims against Craig Wright - "precisely the type of excursion condemned" by this court.

See Lonegan v. Hasty, No. CV04-2743(NG)(VVP), 2008 WL 41445, at *3 (E.D.N.Y. 2008).

       The Subpoena is nothing more than a fishing expedition to try to determine if Mr. Sullivan

has anything that could possibly aid the Plaintiffs' cause. Where, as here, the Plaintiffs do not even

know what the material they seek contains, they cannot show, as they must, a "particularized need"

for the information in Mr. Sullivan's possession. Sikelianos, No. 05 Civ. 7673,2008 WL 2465120.

Such "unfettered access" to "sift through" the materials sought is precisely what the privilege was

intended to guard against. Id; Lonegan, No. CV04-2743(NG)(VVP), 2008 WL 41445.

       Compelling Mr. Sullivan to provide his communications, notes, and testimony under these

circumstances would jeopardize the autonomy of the press, forcing journalists' like Mr. Sullivan

to become professional witnesses and to chill their communications with sources - a result that

New York federal and state courts have sought to avoid. See, e.g. Giuffre v. Maxwell, 221 F. Supp.

3d 472, 477 (S.D.N.Y. 2016)("In recognizing that the First Amendment reporter's privilege also

applies to non-confidential newsgathering information, the Second Circuit has explained that the

reporter's privilege reflects 'broader concerns' beyond the confidentiality of a reporter's sources,

noting that the privilege is designed to protect against the burdens that would accrue if it were to
 Case 1:19-mc-02303-LDH Document 1-4 Filed 09/09/19 Page 9 of 9 PageID #: 40



become 'standard operating procedure for those litigating against an entity that had been the

subject of press attention to sift through press files in search of information supporting their

claims.' The court explained further that those harms include 'burdenpng] the press with heavy

costs of subpoena compliance,' increased requests for anonymity from sources anxious to avoid

being 'sucked into litigation,' and 'the symbolic harm of making journalists appear to be an

investigative arm of the judicial system, the government, or private parties.'")(internal citations

omitted); O'Neill v. Oakgrove Construction, Inc., 71 N.Y.2d at 526-27, 523 N.E.2d at 279, 528

N.Y.S.2d at 3. ("[AJutonomy" of the press" is jeopardized by "litigants seeking to utilize the

newsgathering efforts ofjournalists for their private purposes.").

       Given the available record, there is no basis for compelling the production of documents

and testimony in this matter, and the Subpoena should be quashed in its entirety and non-party

Brendan J. Sullivan should be awarded his costs and reasonable attorney's fees incurred in filing

this motion to quash.

                                              Respectfully submitted,



                                              Christine N. Walz
                                              HOLLAND & KNIGHT LLP
                                              31 West 52nd Street, 12th Floor
                                              New York, NY 10019
                                              212-513-3200
                                              212-385-9010 (fax)
                                              christine.walz@hklaw.com

                                              S.D.Florida Counsel:
                                              Judith M. Mercier
                                              200 South Orange Avenue, Suite 2600
                                              Orlando, Florida 32801
                                              (407)244-5151
                                              (407) 244-5288 (fax)
                                              judy.mercier@hklaw.com
                                              Counsel for Non-Party Brendan J. Sullivan
